Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, NJ 07102-5426
(973) 286-6700
clizza@saul.com

OF COUNSEL:

Raymond N. Nimrod
Colleen Tracy James
Catherine T. Mattes
QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue
New York, NY 10010

Attorneys for Plaintiffs
Mitsubishi Tanabe Pharma Corp.,
Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica NV,
Janssen Research and Development, LLC,
and Cilag GmbH International

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


MITSUBISHI TANABE PHARMA
CORPORATION, JANSSEN
PHARMACEUTICALS, INC., JANSSEN
PHARMACEUTICA NV, JANSSEN                           Civil Action No. _______________
RESEARCH AND DEVELOPMENT, LLC, and
CILAG GMBH INTERNATIONAL,                           COMPLAINT FOR PATENT
                                                    INFRINGEMENT
                    Plaintiffs,
                                                    (Filed Electronically)
      v.

LUPIN LIMITED and LUPIN
PHARMACEUTICALS, INC.,

                    Defendants.
         Plaintiffs Mitsubishi Tanabe Pharma Corp. (“MTPC”), Janssen Pharmaceuticals, Inc.

(“JPI”), Janssen Pharmaceutica NV (“JNV”), Janssen Research and Development, LLC (“JRD”),

and Cilag GmbH International (“Cilag”) (collectively, “Plaintiffs”), by their attorneys, for their

complaint against Lupin Limited (“Lupin India”) and Lupin Pharmaceuticals Inc. (“Lupin

Pharmaceuticals”) (collectively “Lupin”) allege as follows:

                                     NATURE OF THE ACTION

                1.     This is a civil action for infringement of United States Patent Nos.

7,943,582 (the “’582 patent”) and 8,513,202 (the “’202 patent”) (collectively, the “Patents-in-

suit”) under the patent laws of the United States, 35 U.S.C. §100, et seq. This action arises from

Lupin India’s filing of Abbreviated New Drug Application (“ANDA”) No. 212558 (“Lupin’s

ANDA”) with the United States Food and Drug Administration (“FDA”) seeking approval to

commercially market generic versions of JPI’s 50 mg/500 mg, 50 mg/1000 mg, 150 mg/500 mg,

and 150 mg/1000 mg INVOKAMET XR® drug product (“Lupin’s ANDA Product”) prior to the

expiration of the Patents-in-suit.

                                         THE PARTIES

                2.     MTPC is a corporation organized and existing under the laws of Japan,

having an office and place of business at 3-2-10, Dosho-machi, Chuo-ku, Osaka 541-8505,

Japan.

                3.     JPI is a corporation organized and existing under the laws of the State of

Pennsylvania, having its principal place of business at 1125 Trenton-Harbourton Road,

Titusville, New Jersey 08560.

                4.     JNV is a corporation organized and existing under the laws of Belgium,

having its principal place of business at Turnhoutseweg, 30, 2340 Beerse, Belgium.



                                                 2
               5.     JRD is a corporation organized and existing under the laws of the State of

New Jersey, having its principal place of business at 920 Route 202, Raritan, New Jersey 08869.

               6.     Cilag is a company organized and existing under the laws of Switzerland,

having its principal place of business at Gubelstrasse 34, 6300, Zug, Switzerland.

               7.     On information and belief, defendant Lupin India is a corporation

operating and existing under the laws of India, having a place of business at B/4 Laxmi Towers,

Bandra Kurla Complex, Bandra (E), Mumbai 400 051 and its registered office at Kalpataru

Inspire 3rd Floor, Off Western Express Highway Santacruz (East), Mumbai 400055, India.

               8.     On information and belief, defendant Lupin Pharmaceuticals is a

corporation organized and existing under the laws of the State of Delaware, having a principal

place of business at Harborplace Tower, 111 South Calvert Street, Baltimore, Maryland 21202.

On information and belief, Lupin Pharmaceuticals is in the business of, among other things,

manufacturing and selling generic copies of branded pharmaceutical products for the U.S.

market. On information and belief, Lupin Pharmaceuticals is a wholly owned subsidiary of

Lupin India.

               9.     On information and belief, Lupin India and Lupin Pharmaceuticals

collaborate with respect to the development, regulatory approval, marketing, sale, and/or

distribution of pharmaceutical products. On further information and belief, Lupin India and

Lupin Pharmaceuticals are agents of one another and/or operate in concert as integrated parts of

the same business group and enter into agreements with each other that are nearer than arm’s

length.

               10.    On information and belief, Lupin caused ANDA No. 212558 to be

submitted to FDA and seeks FDA approval of ANDA No. 212558.



                                                3
                                   THE PATENTS-IN-SUIT

               11.     On May 17, 2011, the United States Patent and Trademark Office

(“USPTO”) duly and lawfully issued the ’582 patent, entitled, “Crystalline form of 1-(β-D-

glucopyransoyl)-4-methyl-3-[5-(4-fluorophenyl)-2-thienylmethyl]benzene hemihydrate” to

MTPC as assignee of inventors Sumihiro Nomura and Eiji Kawanishi. A copy of the ’582 patent

is attached as Exhibit A.

               12.     JPI, JRD, and Cilag are exclusive licensees of the ’582 patent.

               13.     JNV is an exclusive sublicensee of the ’582 patent.

               14.     On August 20, 2013, the USPTO duly and lawfully issued the ’202 patent

entitled, “Crystalline form of 1-(β-D-glucopyransoyl)-4-methyl-3-[5-(4-fluorophenyl)-2-

thienylmethyl]benzene hemihydrate” to MTPC as assignee of inventors Sumihiro Nomura and

Eiji Kawanishi. A copy of the ’202 patent is attached as Exhibit B.

               15.     JPI, JRD, and Cilag are exclusive licensees of the ’202 patent.

               16.     JNV is an exclusive sublicensee of the ’202 patent.

                            THE INVOKAMET XR® DRUG PRODUCT

               17.     JPI holds approved New Drug Application (“NDA”) No. 205879 for

extended release canagliflozin and metformin hydrochloride tablets, which are prescribed and

sold under the trademark INVOKAMET XR®. INVOKAMET XR® is indicated as an adjunct to diet

and exercise to improve glycemic control in adults with type 2 diabetes mellitus.

               18.     The claims of the Patents-in-suit cover, inter alia, certain polymorphic

forms of canagliflozin.

               19.     Pursuant to 21 U.S.C. § 355(b)(1), and attendant FDA regulations, the

’582 and ’202 patents are listed in the FDA publication “Approved Drug Products with

Therapeutic Equivalence Evaluations” (the “Orange Book”), with respect to INVOKAMET XR®.

                                                 4
                                  JURISDICTION AND VENUE

                20.     This action arises under the patent laws of the United States, 35 U.S.C.

§§ 100, et seq., and this Court has jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

                21.     This Court has personal jurisdiction over Lupin India because, inter alia,

Lupin India has committed an act of patent infringement under 35 U.S.C. § 271(e)(2) and intends

a future course of conduct that includes acts of patent infringement in New Jersey. These acts

have led and will lead to foreseeable harm and injury to Plaintiffs in New Jersey. For example,

on information and belief, following approval of Lupin’s ANDA, Lupin will make, use, offer for

sale, sell, and/or import Lupin’s ANDA Product in the United States, including in New Jersey,

prior to the expiration of the Patents-in-suit.

                22.     This Court also has personal jurisdiction over Lupin India because, inter

alia, this action arises from actions of Lupin India directed toward New Jersey. For example,

Lupin India’s counsel sent a letter dated January 18, 2019 to JPI, a corporation with its principal

place of business in this Judicial District, stating that Lupin India had submitted ANDA No.

212558 seeking approval to commercially manufacture, use, import, offer for sale, and sell

Lupin’s ANDA Product prior to the expiration of the Patents-in-suit. If Lupin India succeeds in

obtaining FDA approval, it would sell its ANDA Product in New Jersey and other states, causing

injury to Plaintiffs in New Jersey.

                23.     This Court also has personal jurisdiction over Lupin India because Lupin

India has purposefully availed itself of the rights and benefits of New Jersey law by engaging in

systematic and continuous contacts with the State of New Jersey. On information and belief,

Lupin India regularly and continuously transacts business within New Jersey, including by

selling pharmaceutical products in New Jersey. On information and belief, Lupin India derives
                                                  5
substantial revenue from the sale of those products in New Jersey and has availed itself of the

privilege of conducting business within New Jersey. See, e.g., Our Global Presence,

https://www.lupin.com/our-business/business-overview/ (listing New Jersey on a map of Lupin’s

global presence) (last visited February 26, 2019, 2019); Corporate Overview,

https://www.lupin.com/our-world/corporate-overview/http://www.lupin.com/corporate-

overview.php (Lupin India is the “4th largest pharmaceutical company in the US by

prescriptions.”) (last visited February 26, 2019, 2019).

                24.     On information and belief, Lupin India has continuously placed its

products into the stream of commerce for distribution and consumption in the State of New

Jersey, and throughout the United States, and thus has engaged in the regular conduct of business

within this Judicial District.

                25.     On information and belief, Lupin India derives substantial revenue from

selling generic pharmaceutical products throughout the United States, including in this Judicial

District.

                26.     On information and belief, Lupin India has previously invoked, stipulated,

and/or consented to personal jurisdiction in this Judicial District in numerous prior patent cases.

                27.     Lupin India has previously been sued in this Judicial District and has

availed itself of New Jersey courts through the assertion of counterclaims in suits brought in

New Jersey, including Mitsubishi Tanabe Pharma Corp., et al. v. Lupin Ltd., et al., Civil Action

No. 18-292; Horizon Therapeutics, LLC v. Lupin Ltd., et al., Civil Action No. 17-5900; Senju

Pharmaceutical Co., Ltd., et al. v. Lupin Ltd., et al., Civil Action No. 15-335; Senju

Pharmaceutical Co., Ltd., et al. v. Lupin Ltd., et al., Civil Action No. 14-5144; Janssen

Products, L.P., et al. v. Lupin Ltd., et al., Civil Action No. 14-1370; Takeda Pharmaceutical Co.



                                                  6
Ltd., et al. v. Lupin Ltd., et al., Civil Action No. 12-7333; and AstraZeneca Pharmaceuticals LP,

et al. v. Lupin Ltd., et al., Civil Action No. 12-6888.

                28.      In the alternative, this Court has jurisdiction over Lupin India because the

requirements of Federal Rule of Civil Procedure 4(k)(2)(A) are met as (a) Plaintiffs’ claims arise

under federal law; (b) Lupin is a foreign defendant not subject to general personal jurisdiction in

the courts of any state; and (c) Lupin has sufficient contacts with the United States as a whole,

including, but not limited to, preparing and submitting an ANDA to the FDA and/or

manufacturing and/or selling pharmaceutical products distributed throughout the United States,

such that this Court’s exercise of jurisdiction over Lupin India satisfies due process.

                29.      This Court has personal jurisdiction over Lupin Pharmaceuticals because

Lupin Pharmaceuticals has purposely availed itself of the benefits and protections of New

Jersey’s laws such that it should reasonably anticipate being haled into court here. On

information and belief, Lupin Pharmaceuticals has had persistent and continuous contacts with

this Judicial District, including developing, manufacturing, marketing, and selling

pharmaceutical products that are sold in this Judicial District. In addition, on information and

belief, in the event that the FDA approves the Lupin ANDAs, Lupin Pharmaceuticals will be

involved in the marketing and sale of the Lupin ANDA Product in the State of New Jersey.

                30.      On information and belief, Lupin Pharmaceuticals is registered to do

business in the State of New Jersey under Entity IDs 0100953673 and 0101043376. In addition,

on information and belief Lupin Pharmaceuticals retains a registered agent for service of process

in this Judicial District.




                                                   7
               31.     On information and belief, Lupin Pharmaceuticals is registered as a

wholesale drug and medical device distributor in New Jersey under Registration Numbers

5004060 and 5005159.

               32.     On information and belief, Lupin Pharmaceuticals operates and acts as the

agent of Lupin India and is controlled by Lupin India, particularly with respect to marketing

Lupin’s generic pharmaceutical products throughout the United States. Lupin India’s 2018

Annual Report describes a business in which “[t]he Company’s US marketing arm, Lupin

Pharmaceuticals Inc. (LPI), is dedicated to delivering superior quality branded and generic

medicines . . . .” Lupin Ltd. 2018 Annual Report at 13, https://www.lupin.com/pdf/annual-

report/full-annual-report/lupin-annual-report-2018.pdf (last visited February 26, 2019). Lupin

India describes Lupin Pharmaceuticals as a wholly-owned subsidiary. Id. at 54, 60, 156. Lupin

India’s 2018 financial statements state that “subsidiaries are all entities (including special

purpose entities) that are controlled by the Company.” Lupin Pharmaceuticals, Inc. 2018

Reports and Financials at 131, https://www.lupin.com/pdf/annual-report/reports-and-financials-

2018.pdf (last visited February 26, 2019).

               33.     The Court has personal jurisdiction over Lupin because Lupin has

consented to personal jurisdiction for purposes of this action only.

               34.     Venue is proper for Lupin India under 28 U.S.C. §§ 1391 and/or 1400(b),

including because, inter alia, Lupin India is a foreign corporation and is subject to personal

jurisdiction in this Judicial District, as set forth above. In addition, Lupin India has committed

an act of infringement and will commit further acts of infringement in this Judicial District, as set

forth in paragraphs 21-22 above, and continuously transacts business in this Judicial District, as

set forth in paragraph 23 above.



                                                  8
               35.     Venue is proper for Lupin Pharmaceuticals under 28 U.S.C. §§ 1391

and/or 1400(b), including because, inter alia, Lupin Pharmaceuticals has committed and will

commit further acts of infringement in this Judicial District as set forth in paragraphs 29-32. In

addition, Lupin Pharmaceuticals maintains a regular and established place of business in this

Judicial District at 400 Campus Dr., Somerset, NJ 08873.

               36.     Venue is also proper in this Court because Lupin has consented to venue

for purposes of this action only.

                 LUPIN’S INFRINGING ANDA NO. 212558 SUBMISSION

               37.     On or about January 23, 2019, JPI received from Lupin India’s counsel a

letter, dated January 18, 2019 (“Lupin’s Notice Letter”), stating that Lupin India had submitted

Lupin’s ANDA to the FDA seeking approval to market Lupin’s ANDA Product before the

expiration of the Patents-in-suit. MTPC received Lupin’s Notice Letter on or about January 25,

2019.

               38.     Lupin India specifically directed Lupin’s Notice Letter to JPI’s

headquarters in Titusville, New Jersey, within this Judicial District.

               39.     Lupin’s ANDA Product is intended to be a generic version of INVOKAMET

XR®.

               40.     On information and belief, following FDA approval of Lupin’s ANDA,

Lupin will make, use, offer to sell, or sell Lupin’s ANDA Product throughout the United States,

or import such generic products into the United States.

               41.     Lupin’s Notice Letter alleges that Lupin’s ANDA Product does not

infringe claims 1 or 3-7 of the ’582 patent or claims 1-5 of the ’202 patent. In addition, Lupin’s

Notice Letter makes a general allegation that “the claims of the Orange Book Patents are invalid



                                                 9
and/or unenforceable [and] as such Lupin cannot infringe them.” Notwithstanding these

allegations, on information and belief, Lupin’s ANDA Product infringes the Patents-in-suit.

               42.     This action is being commenced before the expiration of 45 days from the

date MTPC and JPI received Lupin’s Notice Letter.

                                          COUNT I
                           Infringement of U.S. Patent No. 7,943,582

               43.     Plaintiffs repeat and reallege paragraphs 1-42 above as if fully set forth

herein.

               44.     On information and belief, Lupin submitted or caused the submission of

ANDA No. 212558 to FDA, and thereby seeks FDA approval of Lupin’s ANDA Product.

               45.     Plaintiffs own all rights, title, and interest in and to the ’582 Patent.

               46.     By filing its ANDA No. 212558 for the purpose of obtaining approval to

engage in the commercial manufacture, use, offer for sale, sale, or importation into the United

States of Lupin’s ANDA Product before the expiration of the ’582 patent, Lupin committed an

act of infringement under 35 U.S.C. § 271(e)(2).

               47.      If Lupin commercially makes, uses, offers to sell, or sells Lupin’s ANDA

Product within the United States, or imports Lupin’s ANDA Product into the United States, or

induces or contributes to any such conduct during the term of the ’582 patent, it would further

infringe at least claims 1, 6, and 7 of the ’582 patent under 35 U.S.C. §§ 271(a), (b), and/or (c).

               48.     Lupin has had knowledge of the ’582 patent since at least the date Lupin

submitted Lupin’s ANDA. Lupin Pharmaceuticals will have knowledge of the ’582 patent by at

least the date of service of this Complaint.

               49.     Plaintiffs will be irreparably harmed if Lupin is not enjoined from

infringing the ’582 patent. Plaintiffs do not have an adequate remedy at law, and considering the


                                                  10
balance of hardships between Plaintiffs and Lupin, a remedy in equity is warranted. Further, the

public interests would not be disserved by the entry of a permanent injunction.

                                         COUNT II
                           Infringement of U.S. Patent No. 8,513,202

               50.     Plaintiffs repeat and reallege paragraphs 1-49 above as if fully set forth

herein.

               51.     On information and belief, Lupin submitted or caused the submission of

ANDA No. 212558 to FDA, and thereby seeks FDA approval of Lupin’s ANDA Product.

               52.     Plaintiffs own all rights, title, and interest in and to the ’202 Patent.

               53.     By filing its ANDA No. 212558 for the purpose of obtaining approval to

engage in the commercial manufacture, use, offer for sale, sale, or importation into the United

States of Lupin’s ANDA Product before the expiration of the ’202 patent, Lupin committed an

act of infringement under 35 U.S.C. § 271(e)(2).

               54.     If Lupin commercially makes, uses, offers to sell, or sells Lupin’s ANDA

Product within the United States, or imports Lupin’s ANDA Product into the United States, or

induces or contributes to any such conduct during the term of the ’202 patent, it would further

infringe at least claims 1 and 3-5 of the ’202 patent under 35 U.S.C. §§ 271(a), (b), and/or (c).

               55.     Lupin has had knowledge of the ’202 patent since at least the date Lupin

submitted Lupin’s ANDA. Lupin Pharmaceuticals will have knowledge of the ’202 patent by at

least the date of service of this Complaint.

               56.     Plaintiffs will be irreparably harmed if Lupin is not enjoined from

infringing the ’202 patent. Plaintiffs do not have an adequate remedy at law, and considering the

balance of hardships between Plaintiffs and Lupin, a remedy in equity is warranted. Further, the

public interests would not be disserved by the entry of a permanent injunction.


                                                  11
                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request the following relief:

               A.      A Judgment that Lupin India has infringed one or more claims of the ’582

patent by filing ANDA No. 212558;

               B.      A Judgment that Lupin has infringed, and that Lupin’s making, using,

offering to sell, selling, or importing Lupin’s ANDA Product would constitute infringement of

one or more claims of the ’582 patent, and/or induce or contribute to the infringement of one or

more claims of the ’582 patent pursuant to 35 U.S.C. §§ 271(a), (b) and/or (c);

               C.      A permanent injunction restraining and enjoining Lupin, and their officers,

agents, attorneys, and employees, and those acting in privity or concert with them, from

engaging in the commercial manufacture, use, offer for sale, or sale within the United States, or

importation into the United States, of Lupin’s ANDA Product until after the expiration of the

’582 patent, or any later expiration of exclusivity to which Plaintiffs are or become entitled;

               D.      An Order that the effective date of any approval of ANDA No. 212558

relating to Lupin’s ANDA Product be a date that is not earlier than the expiration date of the

’582 patent as extended plus any other regulatory exclusivity to which Plaintiffs are or become

entitled;

               E.      A Judgment that Lupin India has infringed one or more claims of the ’202

patent by filing ANDA No. 212558;

               F.      A Judgment that Lupin has infringed, and that Lupin’s making, using,

offering to sell, selling, or importing Lupin’s ANDA Product would constitute infringement of

one or more claims of the ’202 patent, and/or induce or contribute to the infringement of one or

more claims of the ’202 patent pursuant to 35 U.S.C. §§ 271(a), (b) and/or (c);



                                                 12
               G.      A permanent injunction restraining and enjoining Lupin, and their officers,

agents, attorneys, and employees, and those acting in privity or concert with them, from

engaging in the commercial manufacture, use, offer for sale, or sale within the United States, or

importation into the United States, of Lupin’s ANDA Product until after the expiration of the

’202 patent, or any later expiration of exclusivity to which Plaintiffs are or become entitled;

               H.      An Order that the effective date of any approval of ANDA No. 212558

relating to Lupin’s ANDA Product be a date that is not earlier than the expiration date of the

’202 patent as extended plus any other regulatory exclusivity to which Plaintiffs are or become

entitled;

               I.      An award of damages or other relief, pursuant to 35 U.S.C. §

271(e)(4)(C), if Lupin engages in the commercial manufacture, use, offer for sale, sale, and/or

importation of its ANDA Product, or any product that infringes the ’582 or ’202 Patents, or

induces or contributes to such conduct, prior to the expiration of those patents including any

additional exclusivity period applicable to those patents; and

               J.      Such other and further relief as the Court may deem just and proper.




                                                 13
Dated: February 27, 2019   By: s/ Charles M. Lizza
                               Charles M. Lizza
                               William C. Baton
                               SAUL Ewing ARNSTEIN & LEHR LLP
OF COUNSEL:
                               One Riverfront Plaza, Suite 1520
                               Newark, NJ 07102-5426
Raymond N. Nimrod
                               (973) 286-6700
Colleen Tracy James
                               clizza@saul.com
Catherine T. Mattes
QUINN EMANUEL
                                Attorneys for Plaintiffs
URQUHART & SULLIVAN, LLP
51 Madison Avenue               Mitsubishi Tanabe Pharma Corp.,
                                Janssen Pharmaceuticals, Inc., Janssen
New York, NY 10010
                                Pharmaceutica NV, Janssen Research
                                and Development, LLC, and Cilag
                                GmbH International




                           14
          CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 & 40.1

       I hereby certify that the matters captioned Mitsubishi Tanabe Pharma Corporation, et al.

v. Aurobindo Pharma USA, Inc., et al., Civil Action No. 17-5005 (PGS)(DEA) (consolidated),

Mitsubishi Tanabe Pharma Corporation, et al. v. Prinston Pharmaceutical Inc., et al., Civil

Action No. 17-5135 (PGS)(DEA), Mitsubishi Tanabe Pharma Corporation, et al. v. Apotex, Inc.,

et al., Civil Action No. 17-5278 (PGS)(DEA), Mitsubishi Tanabe Pharma Corporation, et al. v.

MSN Laboratories Private Ltd., et al., Civil Action No. 17-5302 (PGS)(DEA), Mitsubishi

Tanabe Pharma Corporation, et al. v. Prinston Pharmaceuticals, Inc., Civil Action No. 17-7342

(PGS)(DEA), Mitsubishi Tanabe Pharma Corporation, et al. v. Macleods Pharmaceuticals, Ltd.,

et al., Civil Action No. 17-13130 (PGS)(DEA), and Mitsubishi Tanabe Pharma Corporation, et

al. v. Lupin Ltd., et al., Civil Action No. 18-292 (PGS)(DEA) are related to the matter in

controversy because the matter in controversy involves one of the same patents. I further certify

that, to the best of my knowledge, the matter in controversy is not the subject of any other action

pending in any court or of any pending arbitration or administrative proceeding.

Dated: February 27, 2019                         By: s/ Charles M. Lizza
                                                     Charles M. Lizza
OF COUNSEL:                                          William C. Baton
                                                     SAUL EWING ARNSTEIN & LEHR LLP
Raymond N. Nimrod                                    One Riverfront Plaza, Suite 1520
Colleen Tracy James                                  Newark, NJ 07102-5426
Catherine T. Mattes                                  (973) 286-6700
QUINN EMANUEL                                        clizza@saul.com
URQUHART & SULLIVAN, LLP
51 Madison Avenue                                    Attorneys for Plaintiffs
New York, NY 10010                                   Mitsubishi Tanabe Pharma Corp.,
                                                     Janssen Pharmaceuticals, Inc., Janssen
                                                     Pharmaceutica NV, Janssen Research
                                                     and Development, LLC, and Cilag
                                                     GmbH International




                                                15
EXHIBIT A
EXHIBIT B
